423 So. 2d 978 (1982)
Nathaniel Charles SCOTT, Appellant,
v.
STATE of Florida, Appellee.
No. AN-413.
District Court of Appeal of Florida, First District.
December 8, 1982.
Nathaniel Charles Scott, pro se, appellant.
No appearance for appellee.
JOANOS, Judge.
In a motion for post-conviction relief pursuant to Fla.R.Crim.P. 3.850, appellant asserted four errors:
(1) conviction obtained using evidence obtained pursuant to an unlawful arrest;
(2) conviction obtained by violating privilege against self-incrimination;
(3) denial of effective assistance of counsel;
(4) plea of guilty involuntarily entered, without understanding of consequences.
The first two issues could have been raised on direct appeal and are not properly addressed in a motion for post-conviction relief. See Goode v. State, 403 So. 2d 931 (Fla. 1981); Kilpatrick v. State, 422 So. 2d 934 (Fla. 1st DCA 1982). Questions regarding the effectiveness of assistance of counsel and the voluntariness of a guilty plea are properly raised in a Rule 3.850 motion, however, in denying the motion the trial court attached portions of the record which show conclusively that appellant is not entitled to relief.
AFFIRMED.
SHAW and WIGGINTON, JJ., concur.